                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                   __________________

HB CONSTRUCTION, INC.,

              Plaintiff,

       vs.                                                         1:17-cv-01132-WJ-SMV

TRAVELERS PROPERTY CASUALTY
COMPANY OF AMERICA,

              Defendant.


                 MEMORANDUM OPINION AND ORDER
  DENYING PLAINTIFF’S PARTIAL MOTION FOR SUMMARY JUDGMENT AND
      GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       THIS MATTER is before the Court upon Plaintiff’s Motion for Partial Summary

Judgment, filed October 3, 2018 (Doc. 34), and Defendant’s Motion for Summary Judgment,

filed on November 2, 2018 (Doc. 38). Having reviewed the parties’ pleadings and applicable

law, the Court finds that Plaintiff’s motion is not well-taken and therefore, is DENIED. The

Court further finds that Defendant’s motion is well-taken and therefore, is GRANTED.

                                       BACKGROUND

       This is an insurance case about whether certain amounts claimed as losses by HB

Construction, Inc. (“Plaintiff”), and denied by Travelers Property Casualty Company of America

(“Defendant”), fall within the scope of coverage. Plaintiff contracted with Defendant to insure a

luxury condominium building it was constructing, the Carlisle. As the building was nearing

completion, David Hickman burned it down and set a number of other buildings in Albuquerque

on fire. David Hickman was convicted and sentenced in this district court for arson.
         Plaintiff was reimbursed approximately $5,772,484.36.        At issue is $567,828.00 in

expenses claimed by Plaintiff but denied in part by Travelers (the “denied amount”). Although

Defendant paid $100,000 under the “soft cost” coverage extension, it denied more than

$400,000. It reasoned that the denied amounts either (1) were soft costs exceeding the soft costs

sublimit, or (2) did not fall under the coverage provisions of the Builder’s Risk policy because

they accrued before the fire. See Doc. 38-5, p. 4 (“the majority of those costs were incurred prior

to the date of loss and thus those costs would be considered as part of the original project

budget.”)

         The parties cross-moved for summary judgment on the breach of contract claim, focusing

primarily on whether the denied amounts fall under coverage provisions or are otherwise

excluded as soft costs. Defendant also moved for summary judgment on the remaining claims,

arguing that they must fail as a matter of law if there was no breach of the policy.

                                      LEGAL STANDARD

         A motion for summary judgment may be granted only when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).      Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact. Munoz v. St. Mary Kirwan Hosp., 221 F.3d 1160, 1164

(10th Cir. 2000). When applying this standard, the court examines the record and makes all

reasonable inferences in the light most favorable to the non-moving party. Id. The movant bears

the initial burden of establishing that no genuine issue exists as to any material fact. See Adickes

v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). Where the record taken as a whole could not lead

a rational trier of fact to find for the non-moving party, there is no genuine issue for trial.



                                                 2
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First Nat’l

Bank of Arizona v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

                                     UNDISPUTED FACTS

       The parties stipulated to the majority of the facts below.      Defendant also asserted

additional facts, which Plaintiff did not dispute.

       Defendant issued Policy Number QT-66-3E977885-TIL-16 to Plaintiff with policy period

11/18/2016 to 02/28/2017 (“the Policy”). Plaintiff was the general contractor for a condominium

complex known as the Carlisle at 3600 Central Boulevard SE, Albuquerque, New Mexico 87113.

A fire occurred at the Carlisle on November 23, 2016. Plaintiff submitted a claim to Defendant

for the loss on November 23, 2016. The Policy’s insuring agreement provides:

       A. COVERAGE

       We will pay for direct physical loss of or damage to Covered Property caused by or
       resulting from a Covered Cause of Loss.

       1. Covered Property

       Covered Property, as used in this Coverage Form, means the following types of property
       you own or for which you are legally liable, the value of which is included in the
       estimated "total project value" shown in the Declarations:

       a. Permanent Works

       Materials, equipment, machinery, supplies and property of a similar nature that will
       become a permanent part of the project described in the Declarations during completion
       of such project or that will be used or expended in the completion of such project.

       Completion of the project includes site preparation (including demolition of existing
       buildings or structures), fabrication, assembly, installation, erection, alteration,
       renovation and similar construction activities.

       b. Temporary Works

       Cofferdams, construction forms, cribbing, falsework, hoarding, scaffolds, fencing, signs,
       office trailers (and their "contents") and similar temporary buildings or structures
       incidental to completion of the project described in the Declarations.

                                                     3
       The Policy specifically excludes “soft costs” beyond the Limits of Insurance shown on

the Policy’s Declaration page:

       B. EXCLUSIONS

              2. We will not pay for loss or damage caused by or resulting from any of the
       following:
              a. Consequential Loss

               (1) Delay, loss of use, or loss of market; or
               (2) Loss of income, soft costs or extra expenses except as specifically provided in
               this coverage part.

       Limited coverage for “soft costs” is provided by the Coverage Extensions in Section

A(4)(d) of the Policy:

               4. Coverage Extensions

                      d. Soft Costs
               We will pay your “Soft Costs” during the “period of delay in completion”. Such
               “soft costs” must result from direct physical loss of or damage to Covered
               Property caused by or resulting from a Covered Cause of Loss which delays the
               completion of the applicable project described in the “Declarations” beyond the
               “planned completion date".

               The Soft Costs Limit of Insurance is the most we will pay in any one occurrence
               under this Coverage Extension.

       The Policy Declarations specifies a limit of $100,000.00 for soft costs. The Policy

defines “soft costs” as follows:

       F. DEFINITIONS
         10. "Soft Costs" means your actual and necessary business costs in excess of your
         budgeted amount for the project consisting only of:

             a. Advertising and promotional expenses.
             b. Architect, engineer, designer and consultant fees.
             c. Costs resulting from the renegotiation of your sales contract, leases or
             construction loans.
             d. General overhead and administrative expenses, other than legal, accounting and
             professional fees.
             e. Insurance premiums.

                                                4
              f. Interest on money borrowed to finance construction.
              g. Legal and accounting fees and other costs to renegotiate and prepare revised
              contracts and other documents.
              h. Permit and Inspection Fees.
              i. Realty taxes and realty assessments.

In the same section, the Policy provides the following definitions of the Policy terms “period of

delay in completion” and “planned completion date”:

        6. “Period of delay in completion” means the period of time that:

            a. Begins with the “planned completion date” or after any applicable Soft
               Costs Waiting Period shown in the Declarations from the “planned completion
               date”, whichever is later; and
            b. Ends on the date when Covered Property should be completed using
                reasonable speed and similar quality.

        7. “Planned completion date” means the date the applicable project described in
        the Declarations would be put into operation or use for its intended purpose in the
        normal course of construction if loss of or damage to Covered Property from any
        of the Covered Causes of Loss had not occurred.

        Plaintiff demanded payment of $567,828.00, on or about February 9, 2017. Defendant

retained Madsen Kneppers & Associates to assist with damage determination and the projected

costs to rebuild the project.

        On March 3, 2017, Defendant provided a copy of Madsen Kneppers’ repair estimate

analysis. The Madsen Kneppers’ repair spreadsheet attached to Defendant’s March 3, 2017

email identified 12 categories of claimed expenses, across 13 line items, that Defendant

identified as “soft costs.” (Id.) These costs are located at lines 140-152 of the Madsen Kneppers’

estimate and include: (1) management fees; (2) design and architecture fees; (3) land planning

and surveying costs; (4) marketing expenses; (5) appraisal expenses; (6) interest costs on HB

Construction’s first mortgage; (7) interest costs on HB Construction’s second mortgage; (8)

accounting and bookkeeping expenses; (9) legal expenses; (10) bank charges; (11) building

permit expenses; and (12) property taxes.

                                                 5
       Defendant’s March 3, 2017 email explained “Your policy includes as part of the core

coverage a ‘Soft Cost’ coverage extension with a limit of $100,000. . . .As your total incurred

‘Soft Costs’ are in excess of the $100,000 limit I have included that limit as part of the Builders

Risk loss adjustment as listed on the attached Statement of Loss.” And, on March 3, 2017,

Defendant, through its agent Dean Aliberti, denied payment of $567,828.00.

       Plaintiff responded to Defendant in a letter dated April 25, 2017. Plaintiff contended that

the soft costs were costs incurred within the budgeted amount for the project and were therefore

not included within the Policy’s definition of soft costs.

       Defendant responded via a letter dated May 3, 2017 and reaffirmed its decision to

advance the $100,000 sublimit for the claimed soft costs. Defendant asserted in the letter that the

Policy excludes coverage for soft costs outside of the coverage extension. Defendant further

explained its position that the disputed costs were largely incurred before the November 23, 2016

loss or were part of the original project budget, but that it anticipated Plaintiff incurring soft costs

exceeding the sublimit and therefore tendered $100,000 on March 6, 2017.

       Defendant issued payment to Plaintiff in the amount of $5,672,484.36 for the

reconstruction of The Carlisle. Defendant has also tendered entire $100,000 Soft Costs sublimit

to Plaintiff. Plaintiff filed suit on September 8, 2017.


                                           DISCUSSION

I.     New Mexico Insurance and Contract Law.

       The construction of an insurance policy is a matter of law which can be decided on

summary judgment. Adams–Arapahoe Joint School Dist. v. Continental Ins. Co., 891 F.2d 772,

774 (10th Cir. 1989); Quaker State Minit–Lube, Inc. v. Fireman's Fund Ins. Co., 868 F.Supp.

1278, 1287 (D.Utah 1994), aff'd, 52 F.3d 1522 (10th Cir. 1995). Absent any ambiguity, the

                                                   6
construction of a contract is a question of law, and whether an agreement contains an ambiguity

is also a question of law. Boatwright v. Howard, 102 N.M. 262, 263 (1985) (citing Schaefer v.

Hinkle, 93 N.M. 129, 597 P.2d 314 (1979) (“It is the role of the courts to interpret and enforce a

contract as written by the parties.”). When the insurance policy is unambiguous, a court must

enforce its terms. Sanchez v. Herrera, 109 N.M. 155, 159 (1989).

       Because this is a diversity case based on New Mexico law, this Court must ascertain and

apply New Mexico law in construing the insurance policy. In doing so, the Court must either

follow the decisions of the New Mexico Supreme Court or attempt to predict what the New

Mexico Supreme Court would do. Coll v. First Am. Title Ins. Co., 642 F.3d 876, 886 (10th Cir.

2011); Federated Serv. Ins. Co. v. Martinez, 529 F. App'x 954, 957 (10th Cir. 2013) (if no

controlling state supreme court case, district court must predict how such court would rule based

on intermediate appellate decisions, decisions of other states, federal decisions, and general

weight and trend of authority).

       “New Mexico law treats an insurance policy as an ordinary contract to be construed

according to customary principles of contract interpretation.”        Carolina Cas. Ins. Co. v.

Nanodetex Corp., 733 F.3d 1018, 1022 (10th Cir. 2013), citing Rummel v. Lexington Ins. Co.,

123 N.M. 752, 945 P.2d 970, 976 (1997). The policy should be construed as a complete and

harmonious instrument. See Erwin v. United Benefit Life Ins. Co., 70 N.M. 138 (1962); Safeco

Ins. Co. of Am., Inc., v. Mckenna, 565 P.2d 1033, 1037 (N.M. 1977) (insurance policies “must be

construed as intended to be a complete and harmonious instrument designed to accomplish a

reasonable end.”). The Court should construe a policy so as to give effect to every part. Id.

Where a clause “read alone is clear and unambiguous . . . it is not necessary to read the coverages




                                                7
together,” because “there is a risk of creating, rather than identifying, ambiguity.” Battishill v.

Farmers Alliance Ins. Co., 2006–NMSC–004, ¶ 16, 139 N.M. 24.

II.      Breach of Contract Claim.

         Plaintiff argues that Defendant breached the policy by denying coverage for certain

amounts. These denied amounts include management fees, marketing expenses, interest on

mortgages, accounting, bookkeeping, and legal fees, and property taxes, amongst others. The

parties appear to agree that these claimed expenses were generally incurred before the date of the

fire or were part of the original project budget.1

         A.       Builder’s Risk Policies

         The policy at issue is a builder’s risk policy. Doc. 40-1, p. 11. “ ‘Builder[’]s risk'

insurance is a unique form of property insurance that typically covers only projects under

construction, renovation, or repair and insures against accidental losses, damages or destruction

of property for which the insured has an insurable interest.... The purpose of builder's risk

insurance is to compensate for loss due to physical damage or destruction caused to the

construction project itself.” Fireman's Fund v. Structural Sys. Tech., Inc., 426 F.Supp.2d 1009,

1025 (D. Neb. 2006), quoted in One Place Condo., LLC v. Travelers Prop. Cas. Co. of Am.,

2015 WL 2226202, at *3 (N.D. Ill. Apr. 22, 2015).

         B.       Denied amounts are not “soft costs” under the policy.

         Plaintiff argues that the denied amounts are not excluded from coverage as “soft costs,”

because they (1) were budgeted in the project and (2) were not incurred because of any delay

caused by the fire. Defendant argues in part that the denied amounts are “soft costs” and were


1
  Plaintiff has not asserted any undisputed fact or any evidence in the record that the denied amounts occurred after
the date of fire, or that they were incurred as a result of the fire. Rather, Plaintiff appears to admit that the denied
amounts were within the “total project budget” and therefore would have been incurred whether or not the fire
occurred.

                                                           8
appropriately denied because the applicable $100,000 sublimit had been reached. The Court

agrees that these denied amounts do not fall under any soft cost exclusion or sublimit.

          There are two main provisions governing “soft costs” under the policy. One provision

excludes soft costs from coverage, unless a coverage extension is purchased. See Doc. 40-1, p.

27 (“We will not pay for loss or damage caused by or resulting from any of the following: (a)

Consequential Loss… soft costs or extra expenses except as specifically provided in this

Coverage Part.”). Plaintiff purchased a coverage extension for soft costs. Id., p. 20 (“We will

pay your “soft costs” during the period of delay in completion. Such “soft costs” must result

from direct physical loss of or damage to the Covered Property caused by or resulting from a

Covered Cause of Loss which delay the completion of the applicable project described in the

Declarations beyond the ‘planned completion date.’”). The limit for that coverage extension is

$100,000. Id., p. 13.

          However, the policy defines “soft costs” as “your actual and necessary business costs in

excess of your budgeted amount for the project, consisting only of…”            Doc. 40-1, p. 36

(emphasis added). The policy then enumerates certain costs and expenses which qualify as “soft

costs.”    Id.   The denied amounts would generally fall under these enumerated categories.

However, the parties appear to agree that the denied amounts were not “in excess of [the]

budgeted amount for the project.” Id. Therefore, the denied amounts are not “soft costs” under

the policy and are not excluded from coverage.

          C.     Denied amounts are not within scope of coverage.

          However, as Defendant argues, Plaintiff’s breach of contract claim fails because the

denied amounts do not fall under any coverage provision. Generally, the plaintiff bears the

burden to show that the denied amounts fall within the coverage grant. Leafland Group-II,



                                                 9
Montgomery Towers Ltd. Partnership v. Insurance Co. of Am., 881 P.2d 26, 29 (N.M. 1994)

(“while insurance policies may in some circumstances be construed against the insurer, the

insured must still show that its claim falls within the coverage provided by the policy.”).

Plaintiff fails to show that these denied amounts fall under any coverage provision or the

coverage grant.

          Plaintiff argues that the denied amounts fall under a broad coverage grant. The Coverage

provision begins: “we will pay for physical loss of or damage to the Covered Property caused by

or resulting from a Covered Cause of loss.” Doc. 40-1, p. 18 (emphasis added). The parties

agree that the Covered Property is the Carlisle, and the Covered Cause of Loss is the fire.

          The above general coverage provision, by its express terms, only covers losses or damage

that are caused by, or result from, the fire. Id., p. 18. The Seventh Circuit interpreted a similar

Travelers provision the same way, concluding that this General Coverage Provision in a

Travelers’ Builder’s Risk policy applied to repair the damage to the property. See Indianapolis

Airport Auth. v. Travelers Prop. Cas. Co. of Am., 849 F.3d 355, 361–62 (7th Cir. 2017) (in

interpreting similar Travelers contract, concluding soft costs do not fall under “direct physical

loss”).

          Here, Plaintiff necessarily proceeds on the theory that the denied amounts were part of

the total project budget or accrued before the date of the fire.2 Otherwise, the denied amounts

would clearly fall under the soft cost provision and be barred. See Doc. 40-1, p. 36 (listing types

of soft costs). Moreover, because Plaintiff admits that these expenses were within the original

budget, it appears to admit that they were not incurred as a result of the fire. Therefore, it

appears these denied amounts would have been incurred whether or not the fire occurred. Since


2
 Plaintiff also did not contest Defendant’s assertion in the May 3, 2017 letter and in briefing in this case that the
denied amounts were generally incurred before the date of loss. See, e.g., Doc 38-5, p. 4; Doc. 37, Doc. 47.

                                                         10
Plaintiff makes no attempt to show that the denied amounts were losses caused by the fire, its

claim must necessarily fail.3

        To the extent Plaintiff argues that some of the denied amounts in fact accrued after the

fire but before the planned completion date, Plaintiff failed to assert any undisputed facts

supporting that argument. Therefore, as an alternative ground for denial, Plaintiff failed to carry

its summary judgment burden by failing to present any undisputed facts on the nature of the

denied amounts. Even if Plaintiff did properly assert such facts, it appears that the fire would not

have caused those costs to accrue, as they were already budgeted.

        Plaintiff also argues that, when read as a whole, the policy was intended to provide

coverage for these denied amounts. The Court disagrees. Rather, the intent of the parties was to

cover damages or losses caused by the fire. For example, the valuation provision – a provision

that determines how to calculate the amount of loss – omits any reference to the denied amounts.

Doc. 40-1, p. 34-35. See Indianapolis Airport Auth. v. Travelers Prop. Cas. Co. of Am., 849

F.3d 355, 362 (7th Cir. 2017) (district court appropriately considered the Valuation Condition in

similar Travelers’ policy to determine scope of loss). Rather, the valuation provision generally

looks to the cost to replace the property, with certain limitations. The valuation provision

considers general and specific overhead as part of the value of the Covered Property “only as

related directly to the repair or replacement of the covered property.”                      Doc. 40-1, p. 35.

Therefore, the clear purpose of the policy is to provide Plaintiff with at least some

reimbursement for repairing or replacing the damaged property. Here, Plaintiff admits the

denied amounts were within the total project budget, and therefore would have been incurred

whether or not the fire occurred.


3
 Plaintiff summarily argues that Defendant did not provide this basis for denying the disputed amounts in its May 3,
2017 letter. The Court disagrees. Travelers recited this exact reasoning in that letter. See Doc. 38-5, p. 4.

                                                        11
       Therefore, Plaintiff failed to meet its burden that the claimed loss falls within the policy’s

coverage, and its breach of contract claim fails. See Leafland Group-II, Montgomery Towers Ltd.

Partnership v. Insurance Co. of Am., 881 P.2d 26, 29 (N.M. 1994) (“while insurance policies

may in some circumstances be construed against the insurer, the insured must still show that its

claim falls within the coverage provided by the policy.”); Chronister v. State Farm Mut. Auto.

Ins. Co., 381 P.2d 673, 675 (N.M. 1963) (“The burden of proof is on the plaintiff to establish the

policy’s coverage of the injurious event.”); Barey v. Rice Ins. Servs. Co., LLC, 2016 WL

3638527, at *7 (D.N.M. 2016) (insured must show that its claim falls within coverage provided

by policy).

       D.      Plaintiff’s arguments are unavailing.

       Plaintiff argues that the broad grant of coverage for “direct physical loss or damage…

caused by or as a result of a Covered Cause of Loss” is ambiguous as to what types of loss are

covered. Doc. 40-1, p. 18. The Court disagrees. As explained above, the coverage grant is clear

that it only covers losses that result from or are caused by the fire. See United Nuclear Corp. v.

Allstate Ins. Co., 285 P.3d 644, 647–48 (N.M. 2012) (reviewing courts should not “create

ambiguity where none exists, and an ambiguity does not exist merely because the parties hold

competing interpretations” about the meaning of a policy provision); see also Safeco Ins. Co. of

Am., Inc. v. McKenna, 90 N.M. 516, 520 (1977) (“Resort will not be made to a strained

construction for the purpose of creating an ambiguity when no ambiguity in fact exists.”). The

remaining provisions in the policy support this interpretation.       For example, the valuation

provision includes overhead “only as related directly to the repair or replacement of the Covered

Property.” Doc. 40-1, p. 35. Therefore, the Court concludes that the policy is not ambiguous.




                                                12
       Plaintiff alternatively argues that the denied amounts must be included in the scope of

coverage, because they are not specifically excluded from coverage, while “soft costs” are

excluded. The Court disagrees. Here, there was no need to exclude the denied amounts because

they never fell within a coverage provision. See, e.g., Vision One, LLC v. Philadelphia Indem.

Ins. Co., 276 P.3d 300, 311 (Wash. 2012) (“Vision’s argument fails because it wrongly assumes

the policy covered financial losses in the first instance. While Vision’s policy was an all-risk

policy, coverage extended only to ‘physical’ losses to covered ‘property.’ It is of no consequence

that soft costs were not specifically enumerated under the delay-and-consequential-loss

exclusion. Because the policy did not cover soft costs, there was no need to exclude them.”).

Soft costs, however, fall within the coverage grant because they occurred as a result of the fire,

and therefore required an exclusion.

III.   Remaining claims are dismissed.

       Because the breach of contract claim fails, the remaining claims predicated on that breach

must also be dismissed. The remaining claims include the following: bad faith, Unfair Practices

Act, unfair trade practices, negligence, negligence per se, and breach of the implied covenant of

Good Faith and Fair Dealing. See, e.g., Jackson Natl. Life Ins. Co. v. Receconi, 827 P.2d 118,

134 (N.M. 1992) (bad faith requires unfounded refusal to pay); American Employers’ Ins. Co. v.

Crawford, 533 P.2d 1203, 1209 (N.M. 1975) (“Since Crawford had no coverage, we fail to

understand how the Company acted negligently, or displayed bad faith in refusing to pay $

100,000 which it had no duty to pay.”); Aztec Abstract & Title Ins., Inc. v. Maxum Specialty

Grp., 302 F.Supp.3d 1274, 1286 (D.N.M. 2018) (“[A] court should dismiss bad faith and New

Mexico Insurance Practices Act claims if there is ... no right to indemnification under an

insurance policy.”); New Mem'l Assocs. v. Credit Gen. Ins. Corp., 973 F. Supp. 1027, 1031



                                               13
(D.N.M. 1997) (dismissing insured's extra-contractual statutory claims upon finding that insurers

had properly denied coverage); Delgado v. Liberty Mut. Fire Ins. Co., 2017 WL 6375623, at *9

(D.N.M., 2017) (insurer entitled to summary judgment on bad faith claim because it had no

contractual duty to pay insured benefits under policy); United Rentals Nw., Inc. v. Federated

Mut. Ins. Co., 2009 WL 10666372, at *3 (D.N.M. June 5, 2009) (“Because Federated did not

have a contractual duty to pay United Rentals under an insurance policy, Federated cannot be

held liable for an unfair claims practice.”); New Memorial Assocs. v. Credit Gen. Ins. Corp., 973

F. Supp. 1027, 1031 (D.N.M. 1997) (dismissing insured’s claims for violation of New Mexico

Unfair Practices Act and New Mexico Insurance Practices Act based on finding that insurers

had properly denied coverage). See also Barey v. Rice Ins. Servs. Co., LLC, 2016 WL 3638527,

at *10 (D.N.M. Mar. 31, 2016) (after finding there was no coverage and dismissing breach of

contract claim, dismissing remaining claims, including UPA claim and bad faith claim). Plaintiff

does not appear to contest dismissal of these claims. See Doc. 45, 47.

                                                 CONCLUSION

         Although Plaintiff is correct that the denied amounts are not “soft costs” excluded under

the policy, Plaintiff failed to show that the denied amounts fall within the coverage provided by

the policy. Therefore, the breach of contract claim and the remaining claims must be dismissed.4

A separate judgment in favor of Defendant against Plaintiff shall be issued.

         IT IS THEREFORE ORDERED that Plaintiff’s Partial Motion for Summary Judgment

(Doc. 34) is hereby DENIED for reasons described in this Memorandum Opinion and Order.



4
  To the extent Plaintiff objects that the Court is granting Defendant summary judgment on a basis not raised in its
motion, the Court disagrees. Defendant specifically raised this argument as a reason to grant summary judgment in
its motion. See Doc. 38, p. 18 (“But even if they were not expressly excluded from coverage, these costs would not
be covered because they are not direct physical loss of or damage to the Covered Property.”). Moreover, Defendant
extensively argued this position in its response to Plaintiff’s Motion, Doc. 37, and therefore Plaintiff had sufficient
notice to address it.

                                                          14
      IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (Doc.

38) is hereby GRANTED for reasons described in this Memorandum Opinion and Order.




                                        ______________________________________
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                          15
